134 Ga. App. 881 (1975)
216 S.E.2d 693
ROBERSON et al.
v.
EVERGREEN & ASSOCIATES, INC.
50604.
Court of Appeals of Georgia.
Submitted May 5, 1975.
Decided May 23, 1975.
*882 Word, Nicholson & Cook, Reuben M. Word, for appellants.
Trauner, King & Cohen, Kevin S. King, for appellee.
WEBB, Judge.
Plaintiff has failed to carry its burden of demonstrating that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law with respect to defendants' counterclaim. Accordingly it is sufficient to say, for reasons stated in Peachtree Bottle Shop v. Bessemer Securities Corp., 134 Ga. App. 729, the order granting summary judgment to plaintiff on the counterclaim must be reversed. Our ruling here, however, does not necessarily mean that defendants are entitled to finally prevail (Ray v. Webster, 128 Ga. App. 217 (196 SE2d 175)), nor does it necessarily fix the law of the case. Grantham Transfer Co. v. Hawes, 225 Ga. 436 (1) (169 SE2d 290); Venable v. Grage, 116 Ga. App. 340 (1) (157 SE2d 519); E. Raymond Smith, Inc. v. Allstate Ins. Co., 127 Ga. App. 571, 572 (1) (194 SE2d 339).
Judgment reversed. Bell, C. J., and Marshall, J., concur.